Exhibit 10.34

 

AMENDMENT NO. 3

TO

CNF INC.

VALUE MANAGEMENT PLAN

 

CNF Inc. (formerly CNF Transportation Inc.) (the “Company”) maintains the Value
Management Plan (as heretofore amended, the “Plan”) to provide for certain
long-term incentive compensation awards to be made to eligible employees. The
Company hereby amends the Plan as follows (capitalized terms used herein without
definition have the meanings given to those terms in the Plan).

 

1.    Change in Definition of “Change in Control.”    The definition of the term
“Change in Control” appearing in Section 2.05 is amended in its entirety so as
to read as follows:

 

“Change in Control” means the occurrence of an event described in any one of the
following clauses (a) through (f):

 

  (a) any “person,” as such term is used in Sections 13(d) and 14(d) of the
Exchange Act (other than (A) the Company or its affiliates, (B) any trustee or
other fiduciary holding securities under an employee benefit plan of the Company
or its affiliates, and (C) any corporation owned, directly or indirectly, by the
shareholders of the Company in substantially the same proportions as their
ownership of the common stock, par value $0.625 per share, of the Company), is
or becomes the “beneficial owner” (as defined in Rule 13d-3 under the Exchange
Act), directly or indirectly, of securities of the Company (not including in the
securities beneficially owned by such person any securities acquired directly
from the Company or its affiliates) representing 25% or more of the combined
voting power of the Company’s then outstanding voting securities;

 

  (b) the following individuals cease for any reason to constitute a majority of
the number of directors then serving: individuals who, on the Effective Date,
constitute the Board and any new director (other than a director whose initial
assumption of office is in connection with an actual or threatened election
contest, including but not limited to a consent solicitation, relating to the
election of directors of the Company) whose appointment or election by the Board
or nomination for election by the Company’s stockholders was approved or
recommended by a vote of at least two-thirds (2/3) of the directors then still
in office who either were directors on the Effective Date or whose appointment,
election or nomination for election was previously so approved or recommended;



--------------------------------------------------------------------------------

  (c) there is consummated a merger or consolidation of the Company or any
direct or indirect subsidiary of the Company with any other corporation, other
than (A) a merger or consolidation which would result in the voting securities
of the Company outstanding immediately prior thereto continuing to represent
(either by remaining outstanding or by being converted into voting securities of
the surviving or parent entity) more than 50% of the combined voting power of
the voting securities of the Company or such surviving or parent entity
outstanding immediately after such merger or consolidation or (B) a merger or
consolidation effected to implement a recapitalization of the Company (or
similar transaction) in which no “person” (as defined above), directly or
indirectly, acquired 25% or more of the combined voting power of the Company’s
then outstanding securities (not including in the securities beneficially owned
by such person any securities acquired directly from the Company or its
affiliates);

 

  (d) the stockholders of the Company approve a plan of complete liquidation of
the Company or there is consummated an agreement for the sale or disposition by
the Company of assets having an aggregate book value at the time of such sale or
disposition of more than 75% of the total book value of the Company’s assets on
a consolidated basis (or any transaction having a similar effect), other than
any such sale or disposition by the Company (including by way of spin-off or
other distribution) to an entity, at least 50% of the combined voting power of
the voting securities of which are owned immediately following such sale or
disposition by stockholders of the Company in substantially the same proportions
as their ownership of the Company immediately prior to such sale or disposition;

 

  (e) there is consummated the sale or other disposition by the Company, however
effected, of at least two of the three primary business units of the Company,
whether in a single transaction or in a series of transactions occurring within
an 18-month period; provided, however, that this clause (e) shall apply only to
Participants who are employed by the Company and shall not apply to Participants
who are employed by the Company’s business units; and provided further, that the
Board of Directors of the Company may, upon notice to the affected Participants
given at any time, terminate this clause (e) without the consent of such
Participants, except that any such notice shall not be effective to terminate
this clause (e) if a Change in Control occurs pursuant to this clause (e) within
ninety (90) days after such notice is given; or

 

  (f) there is consummated the sale or other disposition, however effected, of
one of the primary business units of the Company, or the sale or other
disposition by the Company, however effected, of the Emery Worldwide Airlines,
Inc. business unit; provided, however, that this clause (f) shall apply only to
Participants (i) who, immediately prior to such sale or other disposition, were
employed by the business unit that is sold or otherwise disposed of and (ii) who
are not employed by the Company or any of its Subsidiaries immediately following
such sale or other disposition.

 

       As used in clauses (e) and (f) above:



--------------------------------------------------------------------------------

  (i) “primary business units” means Con-Way Transportation Services, Inc.,
Emery Air Freight Corporation and Menlo Logistics, Inc., and

 

  (ii) a “sale or other disposition” of a business unit includes:

 

  (A) a sale by the Company of the then outstanding shares of capital stock of
the business unit having more than 50% of the then existing voting power of all
outstanding securities of the business unit, whether by merger, consolidation or
otherwise;

 

  (B) the sale of all or substantially all of the assets of the business unit;
and

 

  (C) any other transaction or course of action (including, without limitation,
a spin-off or other distribution) engaged in, directly or indirectly, by the
Company or the business unit that has a substantially similar effect as the
transactions of the type referred to in clause (A) or (B) above;

 

       The foregoing notwithstanding, (1) a sale or other disposition of a
business unit shall not be deemed to have occurred for purposes of clauses (e)
and (f) above (x) except in the case of a transaction described in clause (B)
above, so long as the Company or any of its Affiliates (as such term is defined
in Rule 12b-2 under the Securities Exchange Act of 1934, as amended),
individually or collectively, own the then outstanding shares of capital stock
of the business unit having 50% or more of the then existing voting power of all
outstanding securities of the business unit, or (y) in the event of the sale of
shares of capital stock of the business unit to any trustee or other fiduciary
holding securities under an employee benefit plan of the Company, the business
unit or any other Affiliate of the Company, and (2) a sale or other disposition
of a business unit shall not be deemed to have occurred for purposes of clause
(f) above in the event of the sale or distribution of shares of capital stock
(including, without limitation, a spin-off) of the business unit to shareholders
of the Company, or the sale of assets of the business unit to any corporation or
other entity owned, directly or indirectly, by the shareholders of the Company,
in either case in substantially the same proportions as their ownership of stock
in the Company.

 

2.    Name Change.    The name of the Plan is hereby changed to the “CNF Inc.
Value Management Plan” and all references in the Plan to “CNF Transportation
Inc.” are hereby changed so as to be references to “CNF Inc.”

 

3.    Effective Date; No Other Amendments.    The effective date of this
Amendment shall be April 30, 2001. Except as expressly amended hereby, the Plan
remains in full force and effect.

 